ORDER

PER CURIAM.
AND NOW, this 4th day of March, 2011, the “Petition to Stay Proceedings During Appellant’s Incompetency and Request to File Amended 1925(b) Statement” is DENIED. Both the Petition and the Commonwealth’s Response assume that some level of competency in the appellant is required before a direct capital appeal may proceed; the parties then dispute whether appellant’s proffer establishes incompetency. Upon consideration of the parties’ pleadings and the submission of the trial judge, suggesting a remand, we hereby REMAND this matter to the trial court for a hearing and determination, as expeditiously as possible, on appellant’s claim that he is incompetent to proceed with this direct appeal.
In addition to determining competency, we direct the parties to address, and the trial court to determine in the first instance, the following predicate and related questions which are necessary to a proper decision here:
(1) What is the appropriate standard for assessing the competency of a capital defendant to proceed with a direct appeal?
(2) Must a capital defendant be deemed competent under that standard before the direct appeal may proceed to decision, or may the appeal proceed upon the issues of record identified and briefed by counsel, and this Court’s statutory review? In this consideration, the parties and the trial court are directed to address (a) the availability and relevance of the appointment of a next friend or guardian for purposes of prosecuting the appeal, see Commonwealth v. Haag, 570 Pa. 289, 809 A.2d 271 (Pa.2002); and (b) the efficacy, propriety and relevance of administering medication to appellant, in order to determine appellant’s interest in pursuing his appeal, and to facilitate his participation. *69See Commonwealth v. Watson, 597 Pa. 483, 952 A.2d 541 (Pa.2008); Commonwealth v. Sam, 597 Pa. 523, 952 A.2d 565 (Pa.2008).
The trial court is further directed to issue an opinion which addresses the above questions, as well as the questions set forth in appellant’s Pa.R.A.P.1925(b) statement. The parties will then follow the briefing schedule duly established by this Court’s Prothonotary and will fully brief all relevant merits issues, as well as issues respecting the competency determination, if any. The appeal will not be bifurcated for a separate and preliminary consideration of the competency issue, including the effect of any finding of incompetency upon the power of this Court to proceed with a merits disposition, prior to briefing on the merits. The record is to be made complete, and the briefing is to be made complete, prior to argument and submission of the case for decision before this Court.
Matter remanded with directives; jurisdiction is relinquished.
Justice TODD files a Dissenting Statement joined by Justice BAER.